Citation Nr: 1627060	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-18 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945 and from September 1946 to July 1963.  He died in March 2011 and the appellant is his surviving spouse.

This matter is on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The appellant testified before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In this case, the evidence of record reflects that the Veteran died in March 2011 and, according to his death certificate, the primary cause of death was metastatic lung cancer.  It is the appellant's argument that this disorder was due to ionizing radiation exposure that the Veteran's received while in Japan from March to November 1947 following the atomic bombings of Hiroshima and Nagasaki.  In the alternative, she asserts that his lung cancer may also be related to other chemicals he was exposed to while stationed there.  In support of her argument, she has noted that the Veteran's service-connected skin disorder arose from this service.  

The appellant's appeal is effectively in three parts, all of which require development.  First, with respect to exposure to ionizing radiation, service connection for a disorder on the basis of such exposure during service may be established on a presumptive basis for respiratory cancers if a veteran participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device or, as relevant here, the occupation of Hiroshima or Nagasaki.  

However, this presumption applies only if the Veteran was present from August 6, 1956, to July 1, 1946.  38 C.F.R. § 3.309(d)(3) (2015).  Since the Veteran was not in Japan until 1947, this does not apply. 

Nevertheless, if the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection for a disorder such as lung cancer may also be established if the evidence shows that the veteran has been exposed to ionizing radiation.  However, in such cases, the claim must be referred to the Under Secretary for Benefits for a calculated radiation dose estimate and other considerations in accordance with 38 C.F.R. § 3.311(c) (2015).  

Here, the appellant was not able to recall specifically where the Veteran was stationed in Japan.  However, the evidence does reflect that he was assigned to the 90th Squadron of the 3d Bombardment Group during that time, and this may be sufficient to more accurately determine where the Veteran was located in 1947.  

As such, it must be ascertained where in Japan the Veteran was located and, if necessary, the appellant's claim should be forwarded to the Under Secretary for Benefits for additional consideration.  

Next, with regard to the appellant's assertions of other chemical exposure, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2015).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.  However, the appellant has not specifically asserted what chemicals the Veteran was exposed to.  On Remand, the appellant should be asked to provide any evidence she has regarding the Veteran's exposure to environmental chemicals and all other development should be undertaken as directed by the VA Adjudication Procedures Manual (M21-1).  

Finally, although the appellant's arguments are substantially directed toward ionizing radiation and environmental chemical exposures, the Board also notes that the Veteran also seen on multiple occasions for respiratory complaints in-service.  Specifically, he was treated for pneumonia in April 1948 and, according to a medical evaluation in September 1958, he was hospitalized for shortness of breath in February 1956 and March 1957.  While the Board recognizes the inherent difference between pneumonia and lung cancer, the low threshold has been met for a VA examiner's opinion regarding the relationship between the Veteran's lung cancer and his in-service complaints.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the appellant a letter specifically asking her for all evidence she may have in her possession related to the Veteran's service, particularly in Japan in 1947.  She should also be asked to specify what environmental chemicals the Veteran was exposed to while on active duty, if possible.  

2.  After the Veteran has responded, the RO should attempt to establish where the Veteran was located in Japan while he was stationed there in 1947.  If such evidence is unavailable, the RO should attempt to establish where the Veteran's unit (the 90th Squadron of the 3rd Bombardment Group) was located in 1947, and should presume that the Veteran was there as well.  

3.  The RO should make a finding of whether the Veteran was exposed to ionizing radiation while serving in Japan and, if he was exposed to ionizing radiation, the claim should be forwarded to the Under Secretary for Benefits for the appropriate action under 38 C.F.R. § 3.311.  

4.  Forward the claims file to a VA examiner for an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's lung cancer is etiologically related to his active service, to include any environmental chemical exposure if such exposure is established.  

The examiner must review the Veteran's medical history and also consider the lay statements provided by the Veteran and the appellant regarding his illness. 

If the examiner cannot provide any of the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  

In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for the cause of the Veteran's death, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




